435 F.2d 169
CROMWELL MUSIC, INC., et al., Plaintiffs-Appellees,v.Ruben BURGUE and Margaret Burgue, Defendants-Appellants.
No. 29422 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
Nov. 25, 1970.

Jack F. White, Jr., of Furnell & White, Clearwater, Fla., for appellants.
Blackwell, Walker & Gray, Miami, Fla., for appellees; James E. Tribble, John R. Camp, Jr., Miami, Fla., I. T. Cohen, Atlanta, Ga., of counsel.
Appeal from the United States District Court for the Middle District of Florida at Tampa; Ben Krentzman, Judge.
Before BELL, AINSWORTH and GODBOLD, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


*
 Rule 18, 5th Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir., 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966